                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


UNITED STATES OF AMERICA,           )
                                    )
                        Plaintiff,  )               Case No. 19-00204-01-CR-W-HFS
                                    )
      vs.                           )
                                    )               Date: September 9, 2020
WILLIAM N. BROWN,                   )
                                    )
                        Defendant.  )
___________________________________ )

                                       MINUTE SHEET

HONORABLE Howard F. Sachs presiding at Kansas City
====================================================================
Nature of Hearing: Sentencing

Time Commenced: 9:35 a.m.                           Time Terminated: 10:40 a.m.

Plaintiff by: Robert Smith, AUSA                    Defendant by: Travis Poindexter, FPD

All parties appear by videoconference. There were no objections by counsel or Mr. Brown to the
sentencing hearing proceeding by videoconference. A record was made concerning the
Defendant having a concussion.

Statements presented by counsel and Mr. Brown. Defendant’s Exhibit 1 admitted. The
defendant is sentenced to the Federal Bureau of Prisons to be imprisoned for a total term of 63
months as to count 1 of the Indictment. The Court recommends to the Federal Bureau of
Prisons the defendant be considered for designation to the FCI El Reno facility or FCI Texarkana
facility. Upon release from imprisonment, the defendant shall be on supervised release for a term
of 3 years with special conditions imposed. Special assessment ordered in the amount of $100,
due immediately. Fine waived.

The defendant was advised of his right to appeal.




Probation Officer: Ashley Maxwell
Courtroom Deputy: Renea Matthes Mitra
Court Reporter:    Judy Moore




         Case 4:19-cr-00204-HFS Document 34 Filed 09/09/20 Page 1 of 1
